Citation Nr: 0419812	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active duty from October 1977 to February 
1978.   She had periods of active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA) with the U.S. Army 
Reserve.  In addition, she was activated during Desert Storm 
from December 1990 through June 1991, although it appears 
this service was in the Continental United States.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO in January 2004.  A transcript of that 
hearing is in the claims file.

The veteran's claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on her part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  On August 29, 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits." 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  A review of the record shows the veteran 
was notified of the VCAA as it applies to her present appeal 
by correspondence dated in April 2001.

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

The veteran contends that she incurred all of the claimed 
disorders while serving in the Army Reserve on ACDUTRA or in 
the alternative during active service during Desert Storm. 

The RO in March 2002 denied service connection for exertional 
chest pains, anemia, GERD, and a right knee disorder.   In 
making that determination the RO noted that private medical 
records clearly revealed that the veteran was being treated 
for complaints of exertional chest pains, anemia, and GERD 
prior to the August 1999 period of ACDUTRA in which she 
claimed they first occurred.  In addition there was no record 
of any right knee injury in the available service medical 
records.

Subsequently in an August 2003 VA Form 9, Appeal to the 
Board, the veteran stated that during her Desert Storm 
service her health drastically changed.  She alleged that her 
claimed disorders may have occurred during active service in 
support of Desert Storm.

The reserve component personnel and medical records 
associated with the claims file are incomplete.  The veteran 
claims to have 24 years of Army Reserve service.  However her 
periods of ACDUTRA and INACDUTRA are not confirmed.  The 
records reveal an initial period of active duty for training 
from October 1977 to February 1978, active service during 
Desert Storm from December 1990 to June 1991, and a two-week 
period of ACDUTRA in August 1999.  Complete reserve component 
records and records during her Desert Storm service should be 
requested, including both personnel and medical records.  
Those records should be associated with the claims file or 
the unavailability of such records should be verified in 
writing.  Additional attempts to obtain these records are 
required.

Private medical records, including treatment records during 
ACDUTRA in 1999, indicate that her claimed conditions were 
present well before August 1999.  The veteran offered 
testimony at a personal hearing in January 2004 that she 
first had indigestion as well as blood problems and 
hypertension during Desert Storm.  She also denied trauma to 
the right knee but indicated the right knee was injured due 
to carrying backpacks and other items.  However, there are no 
records for any treatment during her Desert Storm service.

Attempts to locate the veteran's service medical records have 
been unsuccessful.  Her records were not available through 
the National Personnel Records Center (NPRC).  By letter in 
November 2001, the RO contacted the veteran's reserve unit 
and requested all available records.    

The RO in February 2002 received microfiche records which 
included the veteran's enlistment examination as well as 
several personnel documents.  These records do not include 
her annual reserve retirement points summary or dates of 
ACDUTRA through her 24 years in the Army Reserves, nor do 
they contain any personnel records or medical records from 
her periods of active service, including active service in 
support of Desert Storm.  The Board concludes that another 
attempt specifically to locate these service records should 
be made by the RO.

After completing the aforementioned development, the veteran 
should be afforded VA examinations and medical opinions 
should be obtained as to whether it is as likely as not that 
any current claim disorder is related to any periods of 
active service, ACDUTRA, or INACDUTRA.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for her claimed 
disorders.  The RO should obtain complete 
copies of the medical records (not 
already in the claims folder) from all 
identified sources.

2.  The veteran's service personnel and 
clinical reserve service records, to 
include records reflecting her Desert 
Storm service, must be requested from the 
Department of the Army, Headquarters, 
81st Regional Support Command, 255 West 
Oxmoor Road, Birmingham, Alabama 35209-
6383.

3.  The veteran should be afforded VA 
examinations as necessary to determine 
whether the claimed disorders are present 
and to determine the etiology and date of 
onset of the claimed disorders, if 
present.  The claims file should be made 
available to the examiner(s) for review 
prior to each examination.  A medical 
opinion as to the etiology and date of 
onset of each diagnosed disorder must be 
provided.  In particular, the examiner(s) 
must provide an opinion as to whether a 
currently diagnosed disorder began during 
her military service or is related to or 
aggravated by an injury incurred during a 
period of military service.

4.  After completion of the above, the RO 
should re-adjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


